Citation Nr: 1714523	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder").

2.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity associated with service-connected lumbar spine disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity associated with service-connected lumbar spine disorder.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1997 to July 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that it has construed the Veteran's appeal for a higher rating for his service-connected lumbar spine disorder to include the associated radiculopathy of the lower extremities.  Further, the Board has determined that the TDIU issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in February 2016, and before the undersigned Veterans Law Judge (VLJ) in November 2016.  Transcripts of both hearings are of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was accorded a VA examination to evaluate his service-connected lumbar spine disorder in June 2015.  However, the Veteran indicated at his November 2016 hearing that this disability, to include the associated radiculopathy of the lower extremities, have increase in severity since that examination.  He also indicated that he developed gastrointestinal problems due to the lumbar spine disorder that, if true, may warrant a separate compensable rating pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Granted, the record reflects that service connection was denied for irritable bowel syndrome by a recent April 2017 rating decision, but it does not appear that decision addressed whether the claimed disability was associated with the service-connected lumbar spine disorder.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination to evaluate the current nature and severity of his service-connected lumbar spine disorder, to include associated radiculopathy of the lower extremities and gastrointestinal impairment.  

Inasmuch as resolution of the lumbar spine and radiculopathy claims may affect whether the Veteran is entitled to a TDIU, these issues are inextricably intertwined.  As such, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  Further, as an examination is already necessary in the instant case, the Board finds it should also include findings as to the affect the service-connected disabilities have upon the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine and lower extremity radiculopathy since September 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period  

After securing any necessary release, the RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine and lower extremity radiculopathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to lumbar spine and lower extremity radiculopathy.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the lumbar spine caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should identify the severity of the Veteran's right lower extremity and left lower extremity impairment.

The examiner must also opine as to whether it is at least as likely as not that the Veteran has any gastrointestinal impairment related to his back disability, to include the medications he used to treat the disability.

The examiner must state whether the Veteran's back disability is productive of bowel and/or bladder impairment.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  In doing so, consider whether higher ratings are warranted for the Veteran's back and lower extremity impairment as well as whether a separate rating is warranted for gastrointestinal impairment related to the medications used to treat the Veteran's back disability.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

